



NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.




THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.







10% SENIOR SECURED CONVERTIBLE PROMISSORY NOTE DUE ___, 2008




OF




TERRA NOSTRA RESOURCES CORP.







Note No.:  ______________

Original Principal Amount: $_______

Issuance Date:  ________, 2007












THIS NOTE is one of a duly authorized issue of Notes issued by TERRA NOSTRA
RESOURCES CORP., a corporation duly organized and existing under the laws of the
State of Nevada (the “Company”), designated as the Company’s 10% Senior Secured
Convertible Promissory Note Due ________, 2008 (“Maturity Date”) in an aggregate
principal amount equal to Twelve Million Five Hundred Thousand U.S. Dollars
(U.S. $12,500,000.00) (the “Notes”).

FOR VALUE RECEIVED, the Company hereby promises to pay to the order
of_______________________, or its registered assigns or successors-in-interest
(“Holder”) the principal sum of _____________________U.S. Dollars (U.S.
$_____________) together with all accrued but unpaid interest thereon, if any,
on the Maturity Date, to the extent such principal amount and interest has not
been converted into the Company’s Common Stock, $0.001 par value per share (the
“Common Stock”), in accordance with the terms hereof.  Interest on the unpaid
principal balance hereof shall accrue at the rate of 10% per annum from the
original date of issuance, ___________________, 2007 (the “Issuance Date”),
until the same becomes due and payable on the Maturity Date, or such earlier
date upon acceleration or by conversion or redemption in accordance with the
terms hereof or of the other Transaction Documents.  Interest on this Note shall
accrue daily commencing on the Issuance Date and shall be computed on the basis
of a 360-day year, 30-day months and actual days elapsed and shall be payable in












accordance with Section 1 hereof.  Notwithstanding anything contained herein,
this Note shall bear interest (“Default Interest”) at a rate equal to the lower
of eighteen percent (18%) per annum or the highest rate permitted by law (the
“Default Rate”) upon the occurrence of an Event of Default (defined below)
retroactive to the Issuance Date of this Note on the unpaid Principal Amount of
this Note outstanding from time to time through the date on which such Event of
Default ceases to exist.  Unless otherwise agreed or required by applicable law,
payments will be applied first to any unpaid collection costs, then to unpaid
interest and fees and any remaining amount to principal.  

Except as otherwise provided herein, all payments of principal and interest on
this Note shall be made in lawful money of the United States of America by wire
transfer of immediately available funds to such account as the Holder may from
time to time designate by written notice in accordance with the provisions of
this Note.  This Note may not be prepaid in whole or in part except as otherwise
provided herein or in the Transaction Documents.  Whenever any amount expressed
to be due by the terms of this Note is due on any day which is not a Business
Day (as defined below), the same shall instead be due on the next succeeding day
which is a Business Day.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Securities Purchase Agreement dated on or about the Issuance
Date pursuant to which the Note was originally issued (the “Purchase
Agreement”). For purposes hereof the following terms shall have the meanings
ascribed to them below:

“Agent” means Wollmuth Maher & Deutsch LLP who has been appointed as the Agent
for the holders of the Notes, pursuant to the Pledge Agreement, and who shall
act in accordance with the terms and conditions contained therein.

“Bankruptcy Event” means any of the following events: (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary any such case or proceeding that is not dismissed within 30 days
after commencement; (c) the Company or any subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 30 days; (e) the Company or any subsidiary
makes a general assignment for the benefit of creditors; (f) the Company or any
subsidiary, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 “Conversion Price” shall be $1.75 (U.S.) per share (which Conversion Price
shall be subject to adjustment as set forth herein).




2









“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.

“Debt” shall mean indebtedness of any kind.

“Effective Date” means the date on which a Registration Statement covering all
the Underlying Shares and other Registrable Securities (as defined in the
Registration Rights Agreement) is declared effective by the SEC.

“Effective Registration” shall have the meaning set forth in the Purchase
Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Market Price” shall equal the average closing price of the Common Stock on the
Principal Market for the five (5) Trading Days immediately preceding the date on
which such Market Price is being determined.

“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Company.  A
sale of shares of Common Stock shall include the sale or issuance of rights,
options, warrants or convertible, exchangeable or exercisable securities, issued
or sold on or subsequent to the Closing Date, under which the Company is or may
become obligated to issue shares of Common Stock, and in such circumstances the
Per Share Selling Price of the Common Stock covered thereby shall also include
the exercise, exchange or conversion price thereof (in addition to the
consideration received by the Company upon such sale or issuance less the fee
amount as provided above).  If shares are issued for a consideration other than
cash, the Per Share Selling Price shall be the fair value of such consideration
as determined in good faith by the board of directors of the Company.  

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest (including Default Interest,
if any) hereunder, and (iii) any default payments owing under the Transaction
Documents but not previously paid or added to the Principal Amount.

“Principal Market” shall mean the OTC Bulletin Board or such other principal
market or exchange on which the Common Stock is then listed for trading.

“Qualified Financing” shall mean the sale for cash by the Company in a
transaction or series of related transactions of debt, equity, equity-linked
securities or any combination thereof generating gross proceeds to the Company
(including the amount of any Notes tendered in connection therewith) of at least
$35,000,000.




 “Registration Statement” shall have the meaning set forth in the Registration
Rights Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Trading Day” shall mean a day on which there is trading on the OTC Bulletin
Board or such other market or exchange on which the Common Stock is then
principally traded.




3









“Underlying Shares” means the shares of Common Stock into which the Note is
convertible (including repayment in Common Stock as set forth herein) in
accordance with the terms hereof and the Purchase Agreement.

The following terms and conditions shall apply to this Note:

Section 1.

Payments of Principal and Interest.  

(a)

Interest Payments.  The Company shall pay all accrued but unpaid interest
(including Default Interest, if any) on the Principal Amount of this Note (the
“Quarterly Amount”), on the first business day of each consecutive calendar
quarter (each an “Interest Payment Date”).  The Quarterly Amount shall be paid
in cash.

(b)

 Payment of Principal.  Subject to the provisions hereof, including, without
limitation, the right to obtain prepayment of the Principal Amount provided
herein, the Principal Amount of this Note shall be due and payable on the
Maturity Date.  Payment of the Principal Amount shall be effected in cash.

(c)  Prepayment of Note. The Company has the option to repay all unpaid
principal and interest due on the Note at any time prior to the Maturity Date,
provided that the Company shall provide to the Holders written notice of any
intended prepayment at least fifteen (15) business days prior to the date of
such prepayment.




(d) Taxes.  Company may withhold and pay over to the relevant authorities any
backup withholding from any interest payment to be made to the Holder to the
extent that such withholding is required by the Internal Revenue Code or any
other applicable federal law, rule, or regulation.

Section 2.

Seniority.  The obligations of the Company hereunder shall rank senior to all
other Debt of the Company, whether now or hereinafter existing; provided that
the Bridge Notes shall rank pari passu with the debt described in Section 4(a)
of this Note.

Section 3.

Conversion.  

(a)

Conversion by Holder.  Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at Holder’s
option, at any time and from time to time to convert, in part or in whole, the
outstanding Principal Amount under this Note into shares of Common Stock by
delivering to the Company a fully executed notice of conversion in the form of
conversion notice attached hereto as Exhibit A (the “Conversion Notice”), which
may be transmitted by facsimile (with the original mailed on the same date by
certified or registered mail, postage prepaid and return receipt requested) on
the date of conversion (the “Conversion Date”).   Upon the closing of a
Qualified Financing, Holder shall have the option to (i) tender all or a portion
of the outstanding principal balance plus accrued and unpaid interest (including
Default Interest, if any) on this Note (in lieu of cash) as consideration to
purchase the securities issued by the Company in such Qualified Financing, or
(ii) require the Company to repay all or a portion the outstanding principal
balance plus accrued and unpaid interest (including Default Interest, if any) on
this Note. In the event that the Company closes any debt or equity financing (an
“Other Financing”) prior to a Qualified Financing, Holder shall




4









have the right, in its sole discretion, to tender all or a portion of the
outstanding principal balance plus accrued and unpaid interest (including
Default Interest, if any) on this Note (in lieu of cash) together with any
warrants in connection herewith as consideration to purchase the securities
issued by the Company in such Other Financing.

(b)

Conversion Date Procedures.  Upon conversion of this Note pursuant to this
Section 3, the outstanding Principal Amount hereunder shall be converted into
such number of fully paid, validly issued and non-assessable shares of Common
Stock (or such other securities as provided for by Section 3(d)(vi) hereof),
free of any liens, claims and encumbrances, as is determined by dividing the
amount being converted by the then applicable Conversion Price.  If a conversion
under this Note cannot be effected in full for any reason, the Company shall,
upon request by the Holder, promptly pay to the Holder in cash (but no later
than five (5) Trading Days after the Conversion Date) an amount equal to the
greater of (i) such outstanding Principal Amount as has not been converted and
(ii) the Market Price of the Underlying Shares of such outstanding unconverted
Principal Amount as of the Conversion Date.  

(c)

Stock Certificates or DWAC.  The Company will deliver to the Holder not later
than seven (7) Trading Days after the Conversion Date, a certificate or
certificates which shall be free of restrictive legends and trading restrictions
(assuming that the Registration Statement has been declared effective),
representing the number of shares of Common Stock being acquired upon the
conversion of this Note.  In lieu of delivering physical certificates
representing the shares of Common Stock issuable upon conversion of this Note,
provided the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Holder, the Company shall use commercially reasonable efforts to
cause its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) prime broker with DTC through its Deposit
Withdrawal At Custodian system (provided that the same time periods herein as
for stock certificates shall apply).  

(d)

Conversion Price Adjustments.

(i)

Stock Dividends, Splits and Combinations.  If the Company or any of its
subsidiaries, at any time while the Note is outstanding (A) shall pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities but excluding any stockholder rights granted pursuant
to a poison pill) in shares of Common Stock, (B) subdivide outstanding Common
Stock into a larger number of shares, (C) combine outstanding Common Stock into
a smaller number of shares, or (D) issues new securities by reclassification of
the shares of Common Stock of the Company, then, and in each such case, the
Conversion Price (as defined below) in effect immediately prior to such event or
the record date therefor, whichever is earlier, shall be adjusted so that the
Holder shall be entitled to receive the number of shares of Common Stock or
other securities of the Company which such Holder would have owned or have been
entitled to receive after the occurrence of any of the events described above,
had such Note been surrendered for conversion immediately prior to the
occurrence of such event or record date therefore, whichever is earlier.  Any
adjustment made pursuant to this Section 3(d)(i) shall become effective (x) in
the case of any such dividend or distribution, immediately after the close of
business on the record date for the determination of holders of shares of Common
Stock




5









entitled to receive such dividend or distribution, or (y) in the case of such
subdivision, reclassification or combination, at the close of business on the
day upon which such corporate action becomes effective.

(ii)

Distributions.  If the Company or any of its subsidiaries, at any time while the
Note is outstanding, shall distribute to all holders of Common Stock evidence of
its indebtedness or assets or cash or rights or warrants to subscribe for or
purchase any security of the Company or any of its subsidiaries (excluding those
referred to in Section 3(d)(i) above), then concurrently with such distributions
to holders of Common Stock, the Company shall distribute to the Holder of the
Note the amount of such indebtedness, assets, cash or rights or warrants which
the Holder of the Note would have received had the Note been converted into
Common Stock at the then applicable the Conversion Price immediately prior to
the record date for such distribution.

(iii)

Common Stock Issuances.  In the event that the Company or any of its
Subsidiaries on or subsequent to the Closing Date issues or sells any Common
Stock or any securities convertible into or exercisable for Common Stock other
than shares of Common Stock deemed to have been issued or sold by the Company in
connection with any Excluded Security (defined below), at an effective Per Share
Selling Price which is less than the Conversion Price in effect immediately
prior to the record date of such issue or sale (the “Dilutive Issuance” and such
price, the “New Issuance Price”), then immediately after such Dilutive Issuance
the Conversion Price then in effect shall be reduced to an amount equal to the
New Issuance Price. In addition, in the event that the conversion price for the
notes issued in the Qualified Financing is less than $2.1875 per share, then the
Conversion Price shall be reduced to 80% of the conversion price for such notes.
For purposes of this Section 3, “Excluded Security” shall mean (i) shares of
Common Stock required to be issued under the Purchase Agreement, (ii) contracts,
commitments, understandings and arrangements to issue additional shares of
Common Stock or securities convertible into, or exercisable for, shares of
Common Stock that are identified in the Purchase Agreement (including the
Schedules thereto) or (iii) shares of Common Stock under options or warrants
that are outstanding pursuant to a stock dividend, split or similar transaction.

(iv)

Rounding of Adjustments.  All calculations under this Section 3 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be.

(v)

Notice of Adjustments.  Whenever the Conversion Price is adjusted pursuant to
this Section 3(d), the Company shall promptly deliver to each holder of the
Note, a notice setting forth the Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment, provided
that any failure to so provide such notice shall not affect the automatic
adjustment hereunder.

(vi)

Fundamental Changes.   In case any transaction or event (including, without
limitation, any merger, consolidation, combination, recapitalization, sale of
assets, tender or exchange offer,  reclassification,  compulsory share exchange
or liquidation) shall occur in which all or substantially all outstanding shares
of Common Stock are converted into or exchanged or acquired for or constitute
the right to receive stock, or other securities, cash, property or assets (each,
“Fundamental Change”), the Holder of this Note outstanding immediately prior to
the occurrence of such Fundamental Change shall have the right upon any
subsequent conversion to receive the kind and amount of stock, other securities,
cash, property or




6









assets that such holder would have received if such Note had been converted
immediately prior to such Fundamental Change.  

(vii)

Notice of Certain Events.  If:

A.

the Company shall declare a dividend (or any other distribution) on its Common
Stock; or




B.

the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or




C.

the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or




D.

the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock of the Company, any consolidation
or merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, of any compulsory share of
exchange whereby the Common Stock is converted into other securities, cash or
property; or




E.

the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;




then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice to the Company’s stockholders generally is given, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange.  

(e)

Reservation and Issuance of Underlying Securities.  The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (including repayments in stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the holders of the Note,
not less than such number of shares of Common Stock as shall (subject to any
additional requirements of the Company as to reservation of such shares set
forth in the Purchase Agreement) be issuable (taking into account the
adjustments under this Section 3 but without regard to any ownership limitations
contained herein) upon the conversion of this




7









Note hereunder in Common Stock (including repayments in stock).  The Company
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid, nonassessable and freely
tradeable.

(f)

No Fractions.  Upon a conversion hereunder the Company shall not be required to
issue stock certificates representing fractions of shares of Common Stock, but
may if otherwise permitted, make a cash payment in respect of any final fraction
of a share based on the closing price of a share of Common Stock at such time.
 If the Company elects not, or is unable, to make such cash payment, the Holder
shall be entitled to receive, in lieu of the final fraction of a share, one
whole share of Common Stock.

(g)

Charges, Taxes and Expenses.  Issuance of certificates for shares of Common
Stock (or such other securities issuable pursuant to Section 3(d)(vi) hereof)
upon the conversion of this Note (including repayment in stock) shall be made
without charge to the holder hereof for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event certificates for shares of
Common Stock (or such other securities issuable pursuant to Section 3(d)(vi)
hereof) are to be issued in a name other than the name of the Holder, this Note
when surrendered for conversion shall be accompanied by an assignment form; and
provided further, that the Company shall not be required to pay any tax or taxes
which may be payable in respect of any such transfer.

(h)

Cancellation.  After all of the Principal Amount have been paid in full or
converted into Common Stock (or such other securities issuable pursuant to
Section 3(d)(vi) hereof), this Note shall automatically be deemed canceled and
the Holder shall promptly surrender the Note to the Company at the Company’s
principal executive offices.

(i)

Notices Procedures.  Any and all notices or other communications or deliveries
to be provided by the Holder hereunder, including, without limitation, any
Conversion Notice, shall be in writing and delivered personally, by confirmed
facsimile, or by a nationally recognized overnight courier service to the
Company at the facsimile telephone number or address of the principal place of
business of the Company as set forth in the Purchase Agreement.  Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, or by a
nationally recognized overnight courier service addressed to the Holder at the
facsimile telephone number or address of the Holder appearing on the books of
the Company, or if no such facsimile telephone number or address appears, at the
principal place of business of the Holder.  Any notice or other communication or
deliveries hereunder shall be deemed delivered (i) upon receipt, when delivered
personally, (ii) when sent by facsimile, upon receipt if received on a Business
Day prior to 5:00 p.m. (Eastern Time), or on the first Business Day following
such receipt if received on a Business Day after 5:00 p.m. (Eastern Time) or
(iii) upon receipt, when deposited with a nationally recognized overnight
courier service.




8









Section 4.

Covenants of the Company.  The Company covenants and agrees as follows:

(a) Incurrence of Debt.  The Company and its Subsidiaries (as defined in the
Purchase Agreement) shall not incur any debt, without the prior written consent
of holders of a majority of the Principal Amount of the Notes then outstanding
(not including any Notes held by the Company or any of its affiliates), which
consent shall not be unreasonably withheld, other than; (i) trade payables
incurred in the ordinary course of business, (ii) debt incurred pursuant to the
Offering as described in the Purchase Agreement, and in no event, not to exceed
an aggregate principal amout of $12.5 million; (iii) debt incurred by Shandong
Terra-Nostra Jinpeng Metallurigcal Co. Ltd. and Shandong Quanxin Stainless Steel
Co. Ltd., not to exceed $30 million and $28 million, respectively (collectively,
the "Working Capital Debt Baskets") at any one time outstanding, in asset back
indebtedness incurred for the sole purpose of purchasing raw materials to expand
production capacity specifically as a result of  valid and effective purchase
orders received by such subsidiary and for which similar indebtedness has not
previously been incurred; provided that for each $5 million of indebtedness
incurred pursuant to this clause (iii) of Section 4(a), the Company shall as
promptly as practicable, and in any event within five (5) business days, provide
to each Holder notice of such incurrence and documentary support verifying
compliance with this clause (iii) of Section 4(a), including evidence of such
valid and effective purchase orders;  provided further that the Holders may
reduce the amount of the Working Capital Debt Baskets at their discretion from
time to time; and further, provided however, that the Holders may not reduce the
amount of the Working Capital Debt Baskets lower than a debt level that has been
properly incurred and that the Holders have been provided notice of (iv)
indebtedness of up to $2,000,000 incurred by the Company for working capital
purposes, or (v) debt incurred in connection with a Qualified Financing.




(b)  Notes.  All Notes shall be on the same terms and shall be in substantially
the same form.  All payments to the holder of any Note shall be made to all
holders of Notes, pro rata, based on the aggregate Principal Amount at such
time.

(c) Common Stock Issuances. Except for those certain issuances by the Company as
provided on Schedule 2.1(c) of the Purchase Agreement, the Company shall not,
during the period that this Note remains outstanding, issue additional shares of
Common Stock.




Section 5.

Pledge Agreement.  This Note shall be secured by a perfected security interest
in shares of the Company’s stock owned by management of the Company, subject to
and in accordance with the terms of the Pledge Agreement of even date herewith
(the “Pledge Agreement”).

Section 6.

Defaults and Remedies.

(a)

Events of Default.

An “Event of Default” is:  (i) a default in payment of the Principal Amount,
when due, or failure to make any interest payment when such interest payment is
due (to the extent such principal and/or amount has not been converted into
Common Stock in accordance with the terms hereof); (ii) a default in the timely
issuance of Underlying Shares upon and in accordance with the terms hereof
(where for purposes of this Note, the term “timely” shall mean within ten (10)
business days following the Conversion Date); (iii) failure by the Company (or,
in the case of the Pledge Agreement, any pledgor party thereto) for thirty (30)




9









days after written notice has been delivered by the Agent to the Company to
comply with any other provision of the Note, the Purchase Agreement, the
Warrant, the Security Agreement or the Registration Rights Agreement, (iv) a
breach by the Company (or, in the case of the Pledge Agreement, any pledgor
party thereto) , in any material respect, of its representations, warranties or
covenants in the Pledge Agreement, Purchase Agreement or the Registration Rights
Agreement that remains uncured for thirty (30) business days after notice is
delivered to the Company; (vi) any event or condition shall occur which (x)
results in the acceleration of the maturity of any material long-term debt
(other than the Note) of the Company or any of its Subsidiaries, or (y) enables
(or, with the giving of notice or lapse of time or both, would enable) the
holder of such material long-term debt or any or person acting on behalf of such
holder’s behalf to accelerate the maturity thereof, (vii) if at any time the
Company’s ownership percentage of the equity of Shandong Terra-Nostra Jinpeng
Metallurgical Co. Ltd. falls below 51%, (viii) if the Company or any of its
Subsidiaries is subject to any Bankruptcy Event, or (ix) a breach by the Company
of its covenants in this Note.

(b)

Remedies.  If an Event of Default occurs and is continuing with respect to the
Note, the Agent, acting at the sole direction of the Holders of a majority of
the outstanding Principal Amount of the Notes, may declare all of the then
outstanding Principal Amount of this Note, to be due and payable immediately;
provided that if such Event of Default is due to the occurrence of a Bankruptcy
Event, then such declaration shall be automatic without any further action on
the part of the Agent.  The Company shall pay interest on such amount in cash at
the Default Rate to the Holder if such amount is not paid within two (2) days of
Holder’s request.  The remedies under this Note shall be cumulative.  

Section 7.

General.

(a)

Payment of Expenses.  The Company agrees to pay all reasonable charges and
expenses, including reasonable attorneys’ fees and expenses, which may be
incurred by the Agent and Holder in successfully enforcing this Note and/or
collecting any amount due under this Note.

(b)

Savings Clause.  In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.  In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law.  If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt.  If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.

(c)

Amendment.  Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

(d)

Assignment, Etc.  The Holder may assign or transfer this Note to any transferee.
 The Holder shall notify the Company of any such assignment or transfer
promptly.  




10









This Note shall be binding upon the Company and its successors and shall inure
to the benefit of the Holder and its successors and permitted assigns.

(e)

No Waiver.  No failure on the part of the Holder to exercise, and no delay in
exercising any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power.  Each and every right, remedy or power hereby granted to
the Holder or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Holder from time to time.

(f)

Governing Law; Jurisdiction.

(i)

Governing Law.  THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.

(ii)

Jurisdiction.  The Company irrevocably submits to the jurisdiction of any State
or Federal Court sitting in the State of New York, County of New York, over any
suit, action, or proceeding arising out of or relating to this Note.  The
Company irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum.

The Company agrees that the service of process upon it mailed by certified or
registered mail, postage prepaid and return receipt requested (and service so
made shall be deemed complete three days after the same has been posted as
aforesaid) or by personal service shall be deemed in every respect effective
service of process upon it in any such suit or proceeding.  Nothing herein shall
affect Holder’s right to serve process in any other manner permitted by law.
 The Company agrees that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.

(III)

NO JURY TRIAL.  THE COMPANY HEREBY KNOWINGLY AND VOLUNTARILY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED ON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.

(g)

Replacement Notes.  This Note may be exchanged by Holder at any time and from
time to time for a Note or Notes with different denominations representing an
equal aggregate outstanding Principal Amount, as reasonably requested by Holder,
upon surrendering the same.  No service charge will be made for such
registration or exchange.  In the event that Holder notifies the Company that
this Note has been lost, stolen or destroyed, a replacement Note identical in
all respects to the original Note (except for registration number and Principal
Amount, if different than that shown on the original Note), shall be issued to
the Holder, provided that the Holder executes and delivers to the Company an
agreement reasonably




11









satisfactory to the Company to indemnify the Company from any loss incurred by
it in connection with the Note.

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on
_______________, 2007.







TERRA NOSTRA RESOURCES CORP.









By:




Name:




Title:
















ATTEST:










Sign:






Print Name:

12















EXHIBIT A




FORM OF CONVERSION NOTICE




(To be Executed by the Holder in order to Convert a Note)




The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Note) indicated below of this Note into shares of
Common Stock, $0.001 par value per share (the “Common Stock”), of TERRA NOSTRA
RESOURCES CORP. (the “Company”) according to the conditions hereof, as of the
date written below.  If shares are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith.  No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.  




Conversion information:

 






Date to Effect Conversion









Aggregate Principal Amount of Note Being Converted









Number of shares of Common Stock to be Issued









Applicable Conversion Price









Signature









Name









Address








